Marshall, J.
(concurring). My own position and that of the court, as I understand it, may be briefly stated thus r Whether the ordinance, which on the occasion in question *94botli appellant and respondent supposed entitled tbe latter to ride upon the car, conferred suda right or not is immaterial to this case. If it did confer such right then respondent rode under a valid contract, otherwise he rode under an invalid contract. In either case he was neither a trespasser nor a mere licensee. There was a contract valid or invalid pursuant to which he took the passage. The action is not upon such contract, and its invalidity, if such invalidity exists, had no causal relation with the injury. In that situation the question of whether appellant owed the same duty to respondent in case the contract were valid as it did in case such contract were not valid is ruled in the affirmative by Knowlton v. Milwaukee City R. Co. 59 Wis. 278, 18 N. W. 17, and numerous cases in other jurisdictions cited in the court’s opinion.
Winslow, C. J., concurs; in the foregoing opinion.